*92The opinion of the court was delivered by
Bennett, J.
We think it is obvious, that the replication is insufficient. The replication admits, that the paupers had no settlement in the town of Colchester. The right of removal must depend upon settlement. If the paupers have been fraudulently sent from Colchester to Charlotte, with intent to make the latter town chargeable, and thereby the paupers have been prevented from gaining a settlement in Colchester, redress, if any is to be obtained, must be sought in some other form of action.
The judgment of the county court is affirmed.